IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MISSOURI

TERRY BELL, )
)
Plaintiff, )
) Case No.
VS. )
) JURY TRIAL DEMANDED
COOLEY TRANSPORT, LLC and )
GARY DAVIS, )
)
Defendants. )

NOTICE OF REMOVAL TO DISTRICT COURT
Come now Defendants, by and through their attorneys, and request the removal of the
above captioned action from the Circuit Court of St. Louis City, State of Missouri, to the United
States District Court for the Eastern District of Missouri pursuant to the provisions of U.S.C.
Sections 1332 and 1441(a). In support of his request, Defendants state as follows:
1. Plaintiff commenced this action in the Circuit Court of St. Louis City, State of

Missouri, on or about October 21, 2019 under the caption Terry Bell v. Cooley ‘Transport, LLC

 

and Gary Davis, Cause No. 1922-CC11801.

2. Defendants hereby request the removal of said action to the United States District
Court for the Eastern District of Missouri, based upon the existence of diversity of citizenship
between Plaintiff and Defendants pursuant to the diversity jurisdiction of this court and 28
U.S.C, Section 1332(a)(1).

3. The United States District Court for the Eastern District of Missouri, is the -
Federal District Court embracing the City of St. Louis, State of Missouri, where this action is

currently pending.
4, This is a civil action over which this Court has original jurisdiction pursuant to 28
U.S.C. Section 1332(a)(1), and is one which may be removed to this Court pursuant to the
provisions of 28 U.S.C. Section 1441(a), in that:

a. Plaintiff was a citizen and resident of the State of Missouri at the time of
the occurrence described in Plaintiff's Petition, and continues to be and remains a resident of the
State of Missouri up to and including the present time.

b. Defendants were citizens and residents of the State of Illinois at the time
of the occurrence described in Plaintiff's Petition, and continue to be and remain residents of the
State of [Illinois up to and including the present time.

c. Plaintiff's Petition seeks recovery of an amount in excess of $75,000.00,
and therefore there is a reasonable probability that the matter in controversy herein exceeds the
sum of $75,000.00 exclusive of interest and costs.

5. This Petition is filed pursuant to the provisions of 28 U.S.C. Sections 1441(a) and
1446 within 30 days after the receipt by Defendants of the initial pleadings setting forth the claim
for relief upon which this action is based.

6. There are attached to this notice and incorporated hereby by reference, true and
accurate copies of all process, pleadings and orders to date in this action.

WHEREFORE, Defendants request that this case be removed from the Circuit Court of
St. Louis City, State of Missouri to the United States District Court for the Eastern District of

Missouri.
Or. rth

Daniel E. Wilke

STATE OF MISSOURI +)
)SS
CITY OF ST. LOUIS )

Daniel E. Wilke, first being duly sworn upon his oath, states that he is the agent and
attorney for Defendant, that he has read the foregoing Removal Petition and knows the contents
thereof, and that the statements herein contained are true to the best of his knowledge,
information and belief.

IN WITNESS WHEREOF, I have hereunto subscribed my name and affixed my official

seal this Xx \{ _day of (96 -cAer_, 20 { 4
foe
Anu [RBA bt

&

 

NOTARY PUBLIC
My Commission Expires:
wht NY Pete, oe .
Soak: My Commie ee /s? Daniel E. Wilke
2a. ey ake October 18, 2020 Daniel E. Wilke #24464MO

Stephen A. Wilke #53049MO
Attorneys for Defendants
WILKE & WILKE, P.C.
2708 Olive Street

. St. Louis, Missouri 63103
314-371-0800
Fax: 314-371-0900

wilke@wilkewilke.net

HE ype elt ls County
“ARN Commisston#44a0ai5

I hereby certify that on October 24, 2019 the foregoing was filed electronically with the
Clerk of Court to be served by operation of the Court’s electronic filing system upon the
following:

Patrick Hinrichs
Attorney at Law
1424 Washington Avenue, Suite 300
St. Louts, MO 63103
ATTORNEY FOR PLAINTIFF
/s/ Daniel E. Wilke

DEW: Ib
